United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41551
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOEL ERNESTO VALDES, also known as Julio Nestor,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 7:06-CR-580-ALL
                        --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Joel Ernesto

Valdes preserves for further review his contention that his

sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.   Valdes concedes that his

argument is foreclosed by United States v. Mares, 402 F.3d 511

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and its progeny,

which have outlined this court’s methodology for reviewing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 06-41551
                               -2-

sentences for reasonableness.   Valdes also raises arguments that

are foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a

penalty provision and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.